DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-6, 12-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belli et al. (US 9257107 B1).
	Regarding claims 1 and 15, Belli discloses a drum head (14, Fig. 1), and a method for making the drum head, said drum head comprising: a diaphragm (20); an outer cushion (24) that is joined to the diaphragm (Fig. 2) and has a predetermined cushioning property (col. 3, line 66 – col. 4, line 10); an inner cushion (22) that is interposed between the outer cushion and the diaphragm (Fig. 2) and has a predetermined cushioning property (col. 3, lines 55-65); and a plurality of joints (51) that join the outer cushion to the diaphragm in a state in which the inner cushion is pressed against the diaphragm by the outer cushion (Fig. 2), wherein the joints are configured to surround the inner cushion (Figs. 1 and 2).

	Regarding claims 3 and 16, Belli discloses: wherein the inner cushion is provided in a region 15where a vibration amplitude of the diaphragm is easily increased (inherent to the structure and configuration of the drum head as shown in Figs. 1-2; also see Fig. 7 and related text).  
	Regarding claims 4 and 17, Belli discloses: wherein the inner cushion is provided on a center side of the diaphragm and the outer cushion (Figs. 1 and 2), and 20wherein the joints join an outer edge of the outer cushion to the diaphragm (Fig. 2).  
Regarding claims 5, 6, 12 and 19, Belli discloses: wherein the joints (51) extend in a radial direction of the diaphragm (Fig. 2), the joints are provided in a circumferential direction (Figs. 1 and 2; col. 5, lines 45-49); wherein the joints join the outer edge of the outer cushion to the diaphragm over substantially an entire circumference of the outer cushion (Figs. 1 and 2; col. 5, lines 45-49).
	Regarding claim 13, Belli discloses: wherein the inner cushion is provided between the plurality of joints arranged in the circumferential direction (Figs. 1 and 2; col. 5, lines 45-49).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-9, 11 and 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belli et al. in view of KANAYAMA et al. (US 20140260920 A1).
	Regarding claim 7, Belli does not mention explicitly: an attachment that is attached to the diaphragm, wherein the outer cushion comprises a through hole formed at a position corresponding to disposition of the attachment, and wherein the attachment is configured to be fixed to the diaphragm through the through hole.  
	KANAYAMA teaches a bass drum (Figs. 1, 2 and 4), comprising: a diaphragm (30 or PD, Fig. 1); a cushion assembly (e.g., the combination of 40 and 49) joined to the diaphragm (Fig. 3; para. 0057-0058, 0060); an attachment (e.g., sensor assembly, as a combination of cushion layers 18, the cushion-holding member 19, and the impact sensor 17 which is interposed between the cushion layers 18) that is attached to the diaphragm (para. 0059, 0062), wherein the cushion assembly comprises a through hole (e.g., 41/49a, see Figs. 3 and 5; para. 0058) formed at a position corresponding to -20-disposition of the attachment, and wherein the attachment is configured to be fixed to the diaphragm through the through hole (para. 0062).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor assembly as taught by KANAYAMA into the Belli drum head to arrive the claimed invention, as an intended use of the KANAYAMA sensor assembly, such that when the main strike area of the diaphragm is being struck with a beater, a vibration is caused to occur in the head and detected by the impact sensor to produce an electric signal which is used to generate an electronic musical sound while suppressing mechanical noise due to an impact between the beater and the head (KANAYAMA, Abstract; para. 0066). 

Regarding claim 9, Belli discloses: wherein the joints comprise a second joint (51, Fig. 2) that joins an outer edge of the outer cushion (24, Fig. 2) to the diaphragm (Fig. 2). KANAYAMA discloses: at least a first joint (e.g., the adhesive used to fix the plate 49 to the rear face of the head 30, see para. 0057, 0060) that joins a periphery of the through hole to the diaphragm (Figs. 4 and 5). As such, the combination of Belli and KANAYAMA renders the claimed invention obvious.
Regarding claim 11, the combination of Belli and KANAYAMA does not mention explicitly: wherein an outer shape of the attachment is formed in a circular shape, and 20wherein the inner cushion is formed in a curved shape that is convex in a direction away from the attachment.  
However, it is deemed that the features in question relate to minor adjustment to the shapes of the attachment and the inner cushion. It would have been obvious to one having ordinary skill in the art to modify the combination of Belli and KANAYAMA to arrive the claimed invention by providing the attachment and the inner cushion with specific shapes as needed depending on practical considerations and according to the dictates of the circumstances. It has been held that change in shape is an obvious matter of engineering design choice and not patentably advanced. In re Dailey, 149 USPQ 47, CCPA 1976.

30wherein the diaphragm is formed using a material having lower air permeability than a net-shaped material (col. 3, lines 46-54).
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Belli et al. in view of KANAYAMA et al. as applied to claim 7 above, further in view of Dunnett (US 9396712 B1).
Regarding claim 10, Belli does not mention explicitly: wherein the attachment is disposed at a position eccentric from a center of the diaphragm, and 15wherein the inner cushion is provided on a side opposite to the attachment with the center of the diaphragm interposed between the attachment and the inner cushion.  
It is deemed that the features in question relate merely to a minor adjustment of the position of the attachment relative to the center of the diaphragm. Since it is well-known in the art that a percussion target portion of a bass drum is usually disposed at a position eccentric from a center of the diaphragm (e.g., US 10163426 B2), it would have been obvious to one ordinary skill in the art to modify the combination of Belli and KANAYAMA to arrive the claimed invention by adjusting the position of the attachment (i.e., the sensor assembly as a combination of 17/18/19) relative to the center of the diaphragm as desired, for example, at a position eccentric from a center of the diaphragm. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Belli as modified in view of KANAYAMA is silent on: the inner cushion (Belli, 22) is only provided on a side opposite to the attachment (KANAYAMA, a combination of 
Dunnett discloses  a drum head (Fig. 1) comprising: a diaphragm (32 in Fig .3); an outer cushion (30) that is joined to the diaphragm (Figs. 3-6); an inner cushion (e.g., combination of additional felt pads 46) that is interposed between the outer cushion and the diaphragm (Figs. 4-6); wherein said inner cushion is arranged at a position offset from the center of the diaphragm to adjust the levels of damping and response (col. 2, line 51 – col. 3, line 10; col. 3, line 21-24).
It would have been obvious to one of ordinary skill in the art to have modified the arrangement of the inner cushion in the combination of Belli and KANAYAMA to arrive the claimed invention by providing the inner cushion or additional felt pads on a side opposite to the attachment (KANAYAMA, combination 17/18/19) with the center of the diaphragm interposed between the attachment and the inner cushion. Doing so would be able to slows the vibrations and lowers the pitch of the drumhead as taught by Belli (col. 3, lines 63-65), while allowing a sensor assembly attached to the diaphragm as taught by KANAYAMA (see discussion for claim 7 above). The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances.
7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Belli et al.
	Regarding claim 18, Belli discloses: wherein, in the second step, 20a first joint (e.g., the staples 51 for securing the diaphragm to the drum shell as shown in Fig. 2) is formed in a linear shape (along the circumference of the drum shell’s sidewall 54) extending in a radial direction of the diaphragm (Fig. 2) and a plurality of second joints (e.g., the 
	Belli does not mention explicitly: said first joint and second joints are implemented with 20a double-sided tape. However, examiner takes official notice that a double-sided tape used as a joint is well-known in the art. In view of the teaching of Belli (col. 5, lines 45-49), one having ordinary skill in the art would be able to select a well-known means of joint such as a double-sided tape to form the first and second joints in the Belli drum head. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Response to Arguments
8.	Applicant's arguments received 12/29/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-7 as set forth above in this Office action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837